Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “an imaging unit configured to output a video frame”; and “a control unit configured to set a search range in the video frame … “, in claim 1;
-- “reception unit configured to receive a video …”, in claim 9
-- “a reception step of receiving a video frame…”; “control step of setting a search range in the video frame … “, in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al, (US-PGPUB 2015/0179219) in view of Takeuchi et al, (US-PGPUB 2009/0316955)

In regards to claim 1, Gao et al discloses a surveillance camera comprising: 
an imaging unit configured to output a video frame, (Par. 0087, a camera may include an image sensor 114 and an optical system 118 (e.g., lenses) that focuses images of objects that are located within the field of view of the optical system 118 onto the image 
a control unit configured to set a search range in the video frame, and to extract a tracking-target image by using a feature quantity of an image in the search range, (see at least: Par. 0112, if the target object was detected and tracked in a recent video frame, the scanner locator may start searching a current captured frame at the location and size associated with the recent frame, [i.e., implicitly setting a search range in the video frame]. The “search range" refers to the set of candidate window locations or candidate window sizes (or both) that may be utilized when detecting and/or tracking a target object in a video frame, [i.e., implicitly extracting a tracking-target image, “target object in a video frame”, by using a feature quantity of an image in the search range, “candidate window locations or candidate window sizes”, of the video frame”]). 
Gao et al does not expressly disclose wherein, in a case where an object image other than the tracking target is contained in the search range, the control unit masks a feature quantity of the object image and extracts the tracking-target image.
However, Takeuchi discloses wherein, in a case where an object image, (a traffic sign 62 in Fig. 3), other than the tracking target, (tracking target 61 in Fig. 3) is contained in the search range, (63 in Fig. 3), the control unit masks a feature quantity of the object image and extracts the tracking-target image, (see at least: Fig. 3, and Par. 0076, setting a mask area 64 as a non-detection area in a position of a pole 621 of a sign 62, and detecting a person 61 as an object in the mask area 64, [i.e., masking an area 64 as a 
Gao et al and Takeuchi are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gao et al, to set a mask area in position of pole 621, as though by Takeuchi, in order to not perform image processing in the masked area, to thereby preventing misdetection on the surface of the pole, (Takeuchi, Par. 0011).

In regards to claim 3, the combine teaching Gao and Takeuchi as whole discloses the limitations of claim 1.
Furthermore, Takeuchi discloses wherein an area of the object image is designated by an information processing apparatus, (see at least: Fig. 13, and Par. 0011, moving body detection algorithm in the past for performing setting a mask area).

In regards to claim 6, the combine teaching Gao and Takeuchi as whole discloses the limitations of claim 1.
Furthermore, Takeuchi discloses wherein the control unit detects an area of the object image in the video frame in a case where an angle of view of the imaging unit is changed, (see at least: Par. 0110-0115, when a monitoring camera is the pan-tilt type camera, the monitoring camera can perform imaging in a wide range by turning, [i.e., 

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “information processing apparatus comprising: a reception unit configured to receive a video frame from a surveillance camera”. However, Gao et al discloses the “information processing apparatus comprising: a reception unit configured to receive a video frame from a surveillance camera”, (Gao, see at least: Par. 0022, “apparatus for video processing”. Further, Gao et al discloses in Par. Par. 0087, a camera for recording images of objects that are located within the field of view, where the object tracking and detection module 104 of the Electronic device 102, implicitly receives the recorded images for tracking a selected object and/or detecting the object in a video frame)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 9. As such, claim 10 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “controlling method for an information processing apparatus”. However, Gao et al .

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al, and Takeuchi et al, as applied to claim 1 above; and further in view of Sharma, (US-PGPUB 2019/0033867)

In regards to claim 2, the combine teaching Gao and Takeuchi as whole discloses the limitations of claim 1.
Furthermore, Takeuchi discloses wherein the control unit detects the object image, (see at least: Fig. 9, and Par. 0005, monitoring camera (not shown) photographs, from the front, a person 51 as a moving body and a sign 52 as a background object located behind the person 51, [i.e., implicitly detecting the sign 52, “object”]).
The combine teaching Gao and Takeuchi as whole does not expressly disclose using artificial intelligence for detecting an object.
However, Sharma discloses detecting a traffic sign, “object” using a traffic sign detector 116 based on deep neural network algorithms, (see at least: Par. 0046).
Gao et al and Takeuchi and Sharma are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Gao et al and Takeuchi, to use the traffic sign detector 116, as though by Sharma, in order to detect the object, (Par. 0046).

In regards to claim 8, the combine teaching Gao, Takeuchi, and Sharma as whole discloses the limitations of claim 2.
Furthermore, Takeuchi discloses wherein the control unit regularly detects the object image whose feature quantity is to be masked, (Takeuchi, Par. 0005, see at least: Fig. 9, a camera implicitly detects the traffic sign 52 regularly. Further, Par. 0076, discloses a traffic sign 62, whose a portion of pole 621 is to be masked).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al, and Takeuchi et al, as applied to claim 1 above; and further in view of Pereira, (US-PGPUB 2018/0033023)
The combine teaching Gao and Takeuchi as whole discloses the limitations of claim 1.
The combine teaching Gao and Takeuchi as whole does not expressly disclose wherein the control unit outputs an alarm signal in a case where the change amount of the area of the object image exceeds a threshold.
However, Pereira discloses the outputs an alarm signal in a case where the change amount of the area of the object image exceeds a threshold, (see at least: Par. 0060-0061, categorization sub-module 418 is configured to calculate and assign an index sub-score to each sub-region, where an index sub-score aggregator 420 is configured to monitor calculated index scores and/or index sub-scores for changes, such that If an index score for a sub -region reaches above a maximum threshold value, the index sub-score aggregator 420 generates an alert identifying the significant change, [i.e., output an 
Gao et al and Takeuchi and Pereira are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Gao et al and Takeuchi, to use the index sub-score aggregator 420, as though by Pereira, in order to generates an alert identifying the significant change If an index score for the area reaches above a maximum threshold value, (Pereira, Par. 0061)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al, and Takeuchi et al, as applied to claim 1 above; and further in view of Nagaoka, (US-PGPUB 2003/0138133)

In regards to claim 4, the combine teaching Gao and Takeuchi as whole discloses the limitations of claim 1.
The combine teaching Gao and Takeuchi as whole does not expressly disclose wherein the control unit changes masking intensity of the mask in accordance with a type of the object in the object image.
However, Nagaoka discloses changing masking intensity of the mask in accordance with a type of the object in the object image, (see at least: Par. 0055, each of the infrared cameras 2R and 2L has characteristics such that the level of output signal becomes higher (i.e., luminance increases) as the temperature of an object increases, [i.e., implicitly changing intensity of the object region image in accordance with the 
Gao et al and Takeuchi and Nagaoka are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Gao et al and Takeuchi, to increase or decrease the luminance based on the temperature of the object, (Nagaoka, Par. 0055)

In regards to claim 5, the combine teaching Gao et al, Takeuchi, and Nagaoka as whole discloses the limitations of claim 1.
The combine teaching Gao et al, Takeuchi, and Nagaoka as whole does not expressly disclose setting a masking intensity of an object image whose shape is not changed to be larger than a masking intensity of an object image whose shape is changed. 
That is, the Nagaoka process setting masking areas intensity based on the shape of the binary object, among the object images contained in the video frame, is technically equivalent to set a masking intensity of an object image whose shape is not changed to be larger than a masking intensity of an object image whose shape is changed, because for example the shape of the body part area differs from the shape of the background objects, and the intensity changes according the shape.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            10/22/2021